                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                               1:13 CR 57

UNITED STATES OF AMERICA              )
                                      )                   ORDER
v.                                    )
                                      )
BRANDON LEON WILSON                   )
_____________________________________ )

         This matter is before the Court regarding the issue of Defendant’s

Competency.

    I.   Relevant Background1

         On December 11, 2018, a Petition was filed alleging that Defendant had

committed four (4) violations of the terms of his supervised release. Doc. 147.

An Addendum to the Petition was filed on July 19, 2019, charging Defendant

with three (3) new law violations. Doc. 148.

         Defendant was arrested on October 16, 2019 and made an initial

appearance the same day.

         During proceedings on October 18, 2019, Defendant waived a

preliminary revocation hearing and consented to detention.




1Additional background information appears in an Order filed on April 24, 2020. Doc.
164.


                                         1

         Case 1:13-cr-00057-MR-WCM Document 174 Filed 08/19/20 Page 1 of 4
      On March 26, 2020, Defendant filed a Notice of Insanity Defense (Doc.

157) and a Motion for Determination of Mental Competency (Doc. 158 & 159)

requesting that the Court determine Defendant’s competency and, in

connection with that determination, order a psychiatric or psychological

examination of Defendant.

      On April 6, 2020, the parties were directed to make supplemental filings

regarding their positions concerning whether there was reasonable cause to

believe that Defendant “may presently be suffering from a mental disease or

defect rendering him mentally incompetent” and whether psychiatric or

psychological examinations of Defendant should be conducted pursuant 18

U.S.C. § 4241(b) and/or 4242(a). Doc. 160.

      The parties responded on April 16 and April 17. Docs. 162 & 163.

      By Order entered on April 24, 2020 (the “April 24 Order,” Doc. 164),

Defendant’s Motion for Determination of Mental Competency was granted, and

Defendant was committed to the custody of the Attorney General for placement

in a suitable mental health facility for evaluation to determine whether he was

suffering from a mental disease or defect rendering him mentally incompetent

to the extent that he was unable to understand the nature and consequences

of the proceedings against him or to assist properly in his defense. Defendant’s

request for a criminal responsibility examination was denied without

prejudice.

                                       2

     Case 1:13-cr-00057-MR-WCM Document 174 Filed 08/19/20 Page 2 of 4
       Defendant’s subsequent Motion to Modify (Doc. 167) requesting that the

April 24 Order be amended so that Defendant be evaluated on an out-patient

basis was denied on May 28, 2020. Doc. 169.

       On August 13, 2020, a Forensic Evaluation (“Evaluation”) was filed. Doc.

173.

II.    Findings and Order

       A competency hearing was held by the undersigned on August 19, 2020.

Assistant United States Attorney Daniel Bradley appeared for the

Government and attorney Charles Brewer appeared with Defendant.

       In the Evaluation, Forensic Psychologist Carmen J. Rodriguez, Pys.D.,

opines that Defendant “does not currently suffer from the symptoms of an

active mental illness or defect that would interfere with his competency to

proceed” and that Defendant’s “degree of trial competency is satisfactory.” Doc.

163, p. 12. Consequently, Dr. Rodriguez recommends “that [Defendant] be

found competent to stand trial.” Id.

       At the hearing, the Government urged the Court to endorse the

conclusions of the examiner and to find Defendant competent to proceed.

Defendant did not offer any evidence and did not contest the findings in the

Evaluation.

       Having carefully reviewed the Evaluation and considered the positions

of the parties, the undersigned finds the conclusions in the Evaluation to be

                                       3

       Case 1:13-cr-00057-MR-WCM Document 174 Filed 08/19/20 Page 3 of 4
persuasive, endorses those conclusions, and concludes that Defendant is not

presently suffering from a mental disease or defect rendering him mentally

incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his

defense.

      Therefore. Defendant is DEEMED COMPETENT to participate in

further proceedings in this matter.




                              Signed: August 19, 2020




                                         4

     Case 1:13-cr-00057-MR-WCM Document 174 Filed 08/19/20 Page 4 of 4
